In a matrimonial action in which the parties were divorced by judgment entered March 24, 1998, the defendant appeals from (1) an order of the Supreme Court, Westchester County (Spolzino, J.), entered December 10, 2003, which denied his motion, inter alia, to modify the judgment of divorce, and (2) an order of the same court entered January 13, 2004, which denied the motion by his attorney to “expunge an order of sanction” previously imposed upon him.
*351Ordered that the appeal from the order entered January 13, 2004, is dismissed, without costs or disbursements, since the appellant is not aggrieved thereby (see CPLR 5511; Scopelliti v Town of New Castle, 92 NY2d 944 [1998]); and it is further,
Ordered that the order entered December 10, 2003, is affirmed, without costs or disbursements.
The defendant’s motion, inter alia, to modify the judgment of divorce was properly denied on the basis of laches since the defendant waited more than five years after the judgment of divorce was entered before claiming that it erroneously awarded the plaintiff an improper distributive share of the defendant’s former business (see e.g. Cotumaccio v Cotumaccio, 171 AD2d 723 [1991]). In any event, the defendant’s contention that his motion, inter alia, to modify the judgment of divorce should have been granted is without merit. Santucci, J.P., Schmidt, Townes and Rivera, JJ., concur.